United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
           IN THE UNITED STATES COURT OF APPEALSJuly 9, 2007
                    FOR THE FIFTH CIRCUIT
                                                                            Charles R. Fulbruge III
                                 _____________________                              Clerk

                                    No. 06-60899
                                 (Summary Calendar)
                                _____________________

IDA WELCH; IVORY WELCH

                                                                   Plaintiffs-Appellants


THYSSENKRUPP ELEVATOR CORPORATION

                                                                    Defendant-Appellee

                                 ---------------------
                   Appeal from the United States District Court
                       the Southern District of Mississippi
                                  (3:05-CV-332)
                                 ---------------------

BEFORE SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See Rule 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.